Title: From Richard Claiborne, enclosing a List of Articles to be Furnished to Steuben and Lafayette, 18 May 1781
From: Claiborne, Richard
To: Jefferson, Thomas




Sir
Richmond 18th May 1781

I inclose to your Excellency a Memorandum of what Major General the Marquis de la Fayette and Major General the Baron de Steuben have required of me and the Stated periods for their delivery.
As the resource from which I have derived my support ever since I have been in the department is the only one to which I can have recourse in this matter I beg leave to trouble your Excellency for the aid of Government again.
It is with much satisfaction I acknowledge the receipt of the several Warrants for money from the Executive; but as I have been disappointed in obtaining the cash from the Treasury in the ample manner which the exigencies of the service required, owing to the manner in which that Office with all others in the lowers parts have been drove about, I am fearful that it will still be deficient from the large draughts that will be made by the several different departments, and therefore am induced to propose that the Wagons, horses, gears, drivers and oarsmen be procured in some manner different from purchasing or hiring for immediate Payment as your Excellency thinks best. With respect to the Boats, Carriages, Oars, Horse accoutrements and Camp equipage I Shall endeavour to furnish them with what money I may get from the treasury upon the Warrants which I have already in possession, and when they are out shall beg leave to ask for others.
As your Excellency must be well inform’d of the necessity of dispatch in what I am directed to do, I beg leave to ask for an answer of precision, that I may report accordingly but should it be too  tedious to adopt a mode other than by purchasing will your Excellency direct that money shall be immediately advanced to enable me to comply with the requisitions? I have had no Assistance but from the Government of Virginia neither do I expect any thing shortly. I have the honor to be with the highest esteem & respect Your Excellency’s Most Obedient Humble Servant,

Rd. Claiborne DQMr



Enclosure
Memorandum of articles to be furnished by the Deputy Qu. Master for the State of Virginia.

  
  
  

By whose order.
Articles.
At what time
£


Majr. General the Marquis de Lafayette
70 Wagons, with four good horses, & gears, and a Driver to each
Immediately.




50 Good draught horses for contingencies
  ditto




25 Boats to be built & mounted on Carriages
  ditto




100 Good draught horses for the Boats
  ditto




25 Sets of gears complete for ditto
  ditto




25 Drivers to be engaged for ditto
  ditto




150 Oarsmen to be engaged for ditto
  ditto




150 Oars with stuff to muffle them
  ditto




25 Carriages, with four wheels, for ditto, to be built
  ditto



Majr. General the Baron Steuben
100 dragoons horses to be purchased & completely accoutred with saddles, &c.
  By the 1st. of June.




100 ditto . . . . . ditto
  By the 1st. of July




Tents, Camp kettles, Axes, Hatchets, 10 wagons, with four horses each, and drivers, 1,000 wooden Canteens, Knapsacks, Havresacks, Bags, and Portmanteaus for a detachment to be equiped at Albemarle old Courthouse for the Southern army.
  By the 1st. of June.




 